Citation Nr: 1637395	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  12-22 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hearing loss.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for tinnitus.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to September 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

A hearing was held before the undersigned Veterans Law Judge in July 2016.  A transcript of the hearing is of record.

The Board notes that additional evidence has been received since the August 2013 Supplemental Statement of the Case (SSOC).  However, at the July 2016 hearing, the Veteran waived initial consideration of this evidence by the RO.  See 38 C.F.R. § 20.1304 (c) (2015). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  

The merits of the claims for service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a December 2005 rating decision, the RO denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal or submit new and material evidence within the one-year period thereafter.
2.  The evidence received since the December 2005 rating decision relates to unestablished facts and raises a reasonable possibility of substantiating the claims for service connection for bilateral hearing loss and tinnitus.


CONCLUSION OF LAW

1.  The December 2005 rating decision that denied a claim for service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. § 20.1103 (2015). 

2.  The evidence received since the December 2005 rating decision is new and material, and the claim for service connection for bilateral hearing loss and tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a December 2005 rating decision, the RO previously considered and denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  In that decision, the RO noted that the Veteran had served as a turbine engine mechanic, but found that the Veteran's service treatment records were negative for any diagnosis or treatment of hearing loss and tinnitus.  The RO also noted that a November 2005 VA examiner had opined that his current hearing loss and tinnitus were not related to his military service.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal or submit new and material evidence within the one-year appeal period.  Therefore, the December 2005 rating decision is final.  See 38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.156 (b), 20.1103.

The Veteran sought to reopen his claims for service connection for bilateral hearing loss and tinnitus in July 2010.  In an August 2013 supplemental statement of the case (SSOC), the RO determined that new and material evidence had been received to reopen the claims for bilateral hearing loss and tinnitus.  However, regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

At the time of the December 2005 rating decision, the evidence of record included the Veteran's own lay statements; service treatment records; service personnel records; private medical records, and a November 2005 VA examination report.  

The evidence received since the December 2005 rating decision includes evidence that is both new and material to the claims.  Specifically, there are two private medical opinions that indicate that the Veteran's bilateral hearing loss and tinnitus are related to his service.  See November 2012 private opinion; April 2016 private opinion.  The credibility of the evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, the Board finds that this evidence is both new and material, and the claims for service connection for bilateral hearing loss and tinnitus are reopened.  See 38 C.F.R. § 3.156 (a) (2015).  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claims can be addressed. 

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for tinnitus is reopened, and to this extent only, the appeal is granted.


REMAND

The Veteran has indicated that he was provided with audiological testing by his employer after service, as mandated by the Occupational Safety and Health Administration (OSHA).  See Bd. Hrg. Tr. at 23.  The Veteran has stated that he submitted that audiological testing to VA.  Id. at 5.  Further, the Board notes, that the April 2016 private examiner indicated that she reviewed the Veteran's OSHA hearing test summary from 1988.  Importantly, the private examiner stated that those documents show that the Veteran had extreme noise exposure prior to ever working for the commercial airlines post military.  However, upon review, it does not appear that the OSHA hearing test summary has been associated with the claims file.  Therefore, a remand is necessary to obtain those records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral hearing loss and tinnitus.  A specific request should be made for the 1988 OSHA hearing test summary and any other hearing tests performed by the Veteran's employer.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding, relevant VA treatment records.

2.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed. 

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


